Citation Nr: 1507228	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-22 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for bilateral hearing loss is remanded to the RO.


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for tinnitus on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In multiple written statements of record, the Veteran contended that his currently diagnosed tinnitus was the result of events during his active duty service, to include noise exposure.  The Veteran asserts that his tinnitus began during service in 1971 and had persisted since that time.  He reported in-service noise exposure from driving multiple large vehicles and from rockets, machine guns, and mortars while stationed in Vietnam. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records are void of any complaints or findings of tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty was Heavy Vehicle Driver and he was stationed in Vietnam from August 1971 to April 1972.  He was also shown to receive a Marksman M-16 weapon award.

In an October 2010 VA examination report, the Veteran complained of bilateral, constant tinnitus that began "around 1973".  He reported military noise exposure from heavy vehicles without hearing protection.  The Veteran also indicated he had no occupational noise exposure in his job as a housekeeper at Columbia VA Medical Center for 37 years and denied a history of civilian recreational noise exposure.  The examiner opined that the Veteran's tinnitus was "not as least as likely as not related to his military service."  In the cited rationale, the examiner highlighted that hearing was normal, bilaterally, at service separation and that there were no complaints of tinnitus during service.  The examiner further stated that it would be impossible to opine to the exact cause of the Veteran's tinnitus.  The examiner commented that the Veteran's normal hearing upon separation would indicate that noise induced tinnitus was "unlikely" and it would be resorting to mere speculation to pick a single cause when there were "several indicators to aggravate tinnitus such as caffeine, nicotine, sodium, stress, anxiety, aspirin, anti-inflammatory medications, ototoxic meds, genetics, etc.".

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflects findings of tinnitus, as bilateral, constant tinnitus was clearly noted on physical examination in the October 2010 VA examination report.  

The Board has also considered the Veteran's statements concerning in-service noise exposure, as well as his documented duty assignment.  38 U.S.C.A. § 1154(a) (West 2014).  Service personnel records, including his DD Form 214, demonstrated that the Veteran served as a Heavy Vehicle Operator with service in Vietnam.  The Veteran's reported duties comport with the nature of his military occupation specialty and his duty station.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from trucks, other heavy vehicles, mortars, machine guns, and rockets during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.  

The VA examination report dated in October 2010 is inadequate for purposes of determining service connection, as the VA examiner did not adequately consider the Veteran's statements that he experienced ringing in his ears since active service and instead simply noted that the Veteran's service treatment records did not show tinnitus at service separation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During the pendency of the appeal, the Veteran asserted that he experienced tinnitus since acoustic trauma during service in 1971.  His statements as to this regard are competent evidence to establish that tinnitus began in service and has continued since that time.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Moreover, the Board finds the Veteran's statements as to the onset and the continuing symptoms of tinnitus credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In view of the totality of the evidence, including the Veteran's documented in-service military occupation specialty during active duty, the current findings of tinnitus, the diminished probative value of the October 2010 VA examination report, and the competent and credible reports of in-service hazardous noise exposure and continuous symptoms of tinnitus that began during active service, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the record reveals that further development on the matter of entitlement to service connection for bilateral hearing loss is warranted.  

In multiple written statements of record, the Veteran contended that his currently diagnosed bilateral hearing loss was the result of events during his active duty service, to include noise exposure.  The Veteran asserts that his hearing loss began during service in 1971 and had persisted since that time.  He reported in-service noise exposure from driving multiple large vehicles and from rockets and mortars while stationed in Vietnam. 

In the Veteran's January 1970 enlistment examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
30
30
50
N/A
60
LEFT
20
20
10
N/A
10

The examiner noted that the Veteran had defective hearing, and was assigned an "H2."  This audiogram shows a right ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385.

The Veteran has continually indicated that he did not have a service discharge examination.   However, in an April 1972 separation examination report of record, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Veteran's DD Form 214 revealed that his military occupation specialty was Heavy Vehicle Driver and he was stationed in Vietnam from August 1971 to April 1972.  He received a Marksman M-16 weapon award.

Post-service VA treatment records dated in 2010 reflect findings of right ear mixed hearing loss, large asymmetry, and left ear sensorineural hearing loss. 

In an October 2010 VA examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
55
55
105+
105+
105+
LEFT
10
10
50
50
30

Speech audiometry revealed speech recognition ability of 20 percent in the right ear and 96 percent in the left ear.  

The Veteran reported that he had hearing loss since service separation, with the right ear being worse that the left ear.  He reported that he had military noise exposure from heavy vehicles without hearing protection.  He also indicated he had no occupational noise exposure in his job as a housekeeper at Columbia VA Medical Center for 37 years and denied a history of civilian recreational noise exposure.  After examining the Veteran, the examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was "not as least as likely as not related to his military service."  In the cited rationale, the examiner highlighted that hearing was normal, bilaterally, at service separation, that there were no complaints of hearing loss during service, and that there was a lack of documentation to support an aggravation of hearing loss upon separation.  

The Board finds the October 2010 VA examination is inadequate, as the examiner did not fully discuss the Veteran's assertions.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Before the Board can proceed with final adjudication of the claim, this claim must be remanded to insure that a competent medical examination and opinion are provided which properly considers all of the evidence of record, discusses Veteran's documented in-service right ear hearing loss at enlistment and completely normal bilateral hearing at separation, as well as asserted in-service noise exposure, and adequately addresses the etiology of the Veteran's bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record further reflects that the Veteran received VA medical treatment for his claimed bilateral hearing loss from Columbia VA Medical Center.  As evidence of record only includes treatment records dated to October 2010 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Columbia VA Medical Center from October 2010 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA audiological examination to ascertain whether his currently diagnosed bilateral hearing loss is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that those records have been reviewed.

All tests or studies necessary to make this determination must be ordered, to include an audiogram.  The examiner must obtain a detailed history from the Veteran concerning his pre-service, military, and post-service noise exposure.  

After a review of the examination and audiogram findings, the entire evidence of record, and with consideration of the Veteran's statements, his military occupational specialty, his in-service audiogram findings at enlistment and separation, and his in-service noise exposures, the examiner must provide an opinion as to whether any degree of right ear or left ear hearing loss found is related to his period of military service, or to any incident therein, to include as due to noise exposure.  

If any right ear hearing loss is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then state whether any right ear hearing loss was permanently aggravated beyond its natural progression during the Veteran's military service, and state the evidence upon which this conclusion was reached.

In so doing, the examiner must consider the Veteran's statements that he was not provided an audiogram on service separation and provide a well-reasoned discussion as to whether, based on the documented service entrance audiogram and the documented service separation audiogram, the Veteran's hearing was actually tested at separation and if so, explain the divergent nature of the in-service audiogram findings at enlistment and separation.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


